Exhibit 10.24





2015 PLUM CREEK TIMBER COMPANY, INC.
AWARD AGREEMENT
This AWARD AGREEMENT made as of the 3rd day of February 2015 (the “Agreement”),
between Plum Creek Timber Company, Inc., a Delaware corporation (the “Company”),
and the individual identified on the Award Agreement Acceptance attached hereto
(the “Acceptance”), an employee of Plum Creek Timberlands, L.P., a subsidiary of
the Company (“Employee”). In recognition of the important contributions that
Employee makes to the success of the Company, and in consideration of the mutual
agreements and other matters set forth herein and in the 2012 Plum Creek Timber
Company, Inc. Stock Incentive Plan, as the same may be amended from time to time
(the “Plan”), which Plan is incorporated herein by reference as a part of this
Agreement, the Company hereby grants to Employee under the Plan the following
long-term incentive awards on the terms and conditions set forth below.
A. Definitions. Capitalized terms used herein, unless otherwise defined herein,
shall have the meanings ascribed to such terms in the Plan. The following
definitions will apply for purposes of this Agreement:
  
 
1.
“Award” means an Award of Restricted Stock Units or Value Management Award
granted hereunder and under the Plan.

  
 
2.
“Grant Date” means the date of this Agreement.

 
 
3.
“Peer Group” means the Company’s peer group set forth in Section C.3. hereof.

 
 
4.
“Performance Goals” means the performance goals set forth in Section C.4 hereof.

 
 
5.
“Performance Period” means the three-year period beginning on January 1, 2015
and ending on December 31, 2017.

 
 
6.
“Restricted Period” means the four-year period beginning on the Grant Date and
ending on February 3, 2019.

 
 
7.
“Securities Act” means the Securities Act of 1933, as amended.

 
 
8.
“Total Shareholder Return” means a computation consisting of the price
appreciation or depreciation of the Stock, plus dividends paid, as calculated by
the Committee in its reasonable discretion.

  
 
9.
“Vested” or “Vesting” means that portion of the Restricted Stock Units that are
paid and transferred to Employee in shares of Stock and as to which Employee has
acquired a non-forfeitable right in accordance with the vesting schedule in
Section B.2.

 
 
10.
“Vesting Dates” means the dates set forth in the vesting schedule in Section B.2
of this Agreement.

 




--------------------------------------------------------------------------------

Exhibit 10.24



B.
Restricted Stock Unit Award. 

1. Grant of Restricted Stock Units. The Company hereby grants to Employee that
number of Restricted Stock Units as is set forth in the Acceptance, on the terms
and conditions set forth herein and in the Plan, and subject to such other
restrictions, if any, as may be imposed by law.
2. Vesting and Payment of Restricted Stock Units. The Restricted Stock Units
shall be Vested in 25% increments each year of the Restricted Period on
February 3rd, conditioned upon Employee’s continued employment with the Company
as of each Vesting Date during the Restricted Period, all according to the
following schedule:
 
Date
  
Percentage of Vested Units
 
Prior to February 3, 2016
  
 
0
% 
February 3, 2016
  
 
25
% 
February 3, 2017
  
 
50
% 
February 3, 2018
  
 
75
% 
February 3, 2019
  
 
100
% 

Within a reasonable period of time after each Vesting Date (and in no event
later than the March 15th following the year in which the applicable Vesting
Date occurs), the Company shall pay and transfer to Employee a number of shares
of Stock equal to the aggregate number of Restricted Stock Units that Vested on
such Vesting Date. In the event that Employee’s employment with the Company
terminates prior to the end of the Restricted Period for any reason other than a
termination of employment due to death or Disability or in accordance with
Section 10(b) of the Plan (qualifying terminations of employment within one year
following a Change in Control), then any portion of Restricted Stock Units that
has not then become Vested shall be forfeited automatically.
Notwithstanding anything herein to the contrary, upon a Change in Control, the
Restricted Stock Units shall be subject to Section 10 of the Plan.
 
3. Cash Upon Payment of Dividends. If on any date the Company shall pay any
dividend on the Stock, then the Company shall pay to Employee a cash amount
equal to the product of the number of Restricted Stock Units granted hereunder
multiplied by the per share amount of any such dividend (or, in the case of any
dividend payable in property other than cash, the per share value of such
dividend, as determined in good faith by the Board).
4. Withholding of Tax Upon Payment of Stock or Cash. Any obligation of the
Company to pay and transfer to Employee Stock pursuant to Section B.2 or cash
pursuant to Section B.3 shall be subject to the satisfaction of all applicable
federal, state and local income and employment tax withholding requirements as
determined by the Company, and in connection therewith the Company is hereby
authorized to withhold from any cash or Stock remuneration then or thereafter
payable to Employee any tax required to be withheld by reason of such resulting
compensation income.
 
C.
Value Management Award.

1. Grant of Value Management Award. The Company hereby grants to Employee a
Value Management Award measured with reference to the number of units set forth
in the Acceptance, on the terms and conditions set forth herein and in the Plan,
and subject to such other restrictions, if any, as may be imposed by law.
2. Face Value. Each Value Management Award unit shall have a face value of $100.
3. Peer Group. For purposes of this Agreement, the Company’s peer group (the
“Peer Group”) shall be comprised of three components: (a) the industry peer
group companies set forth in Exhibit A to this Agreement; (b) companies in the
S&P 500 Index; and (c) companies in the Morgan Stanley REIT Index; provided,
that each of the foregoing Peer Group components shall be subject to equitable
adjustment by the Committee in its sole discretion to the extent that one or
more companies in any component grouping shall cease to maintain separate legal
existence by reason of merger or legal dissolution or otherwise, or shall no
longer be part of the applicable index. For purposes of determining values
earned for the Value Management Award units granted hereby, the components of
the Peer Group will be given the following weightings: industry group 25%; S&P
group 50%; and REIT Index group 25%.




--------------------------------------------------------------------------------

Exhibit 10.24

4. Performance Goals. The performance goals for the Value Management Award
granted hereby (the “Performance Goals”) shall constitute a measure of Total
Shareholder Return over the Performance Period, relative to that of the Peer
Group, as set forth below:
 
 
 
 
Relative Performance
  
Value Management Award Earned
At or above the 85th percentile
  
200% of face value
 
 
Between the 25th and 85th percentiles
  
Sliding scale between 0% and 200%
 
 
Below the 25th percentile
  
0% of face value

Following completion of the Performance Period, the Committee will calculate the
Total Shareholder Return of the Company and that of each of the companies in
each component of the Peer Group, and will rank the Company’s performance by
percentile for each component of the Peer Group. Upon a determination by the
Committee of the Company’s relative performance for each group as weighted
pursuant to Section C.3., an amount with respect to each component will be paid
in accordance with Section C.5 to Employee equal to (a) the aggregate face
amount of the Value Management Award multiplied by (b) the percentage amount
corresponding to the identified percentile ranking as set forth above.
5. Time and Form of Payment. All payments with respect to the Value Management
Award shall be made within a reasonable time following the end of the
Performance Period, but in no event later than the March 15th following the end
of the Performance Period. If at the end of the Performance Period Employee is
in full compliance with the minimum requirements for stock ownership as set
forth in the Company’s Stock Ownership Guidelines for Executive Officers, as in
effect on such date, amounts earned shall be paid 100% in cash, less any
required tax withholding, or a combination of cash and Stock, as elected by
Employee. If at the end of the Performance Period Employee is not in full
compliance with the minimum requirements for Stock ownership as set forth in the
Company’s Stock Ownership Guidelines for Executive Officers, as in effect on
such date, any amounts earned shall be paid in that number of shares of Stock
necessary to bring Employee into full compliance with such minimum requirements
up to 50% of the total amount paid, with the balance, less any required tax
withholding, paid either in cash or a combination of cash and Stock as elected
by Employee.
6. Termination of Employment; Change in Control. If Employee’s employment
terminates for any reason prior to the completion of the Performance Period
relating to the Value Management Award (other than termination due to death or
Disability pursuant to Section 10 of the Plan), no Value Management Award shall
be payable to Employee. Notwithstanding anything herein to the contrary, upon a
Change in Control, the Value Management Award shall be subject to Section 10 of
the Plan; provided, however, that the automatic vesting provisions of Section
10(b)(iii) of the Plan shall not apply to the Value Management Award and, in
lieu thereof, the provisions of Sections 10(b)(i) and 10(b)(ii) of the Plan
shall apply and govern the terms of Value Management Award vesting following any
Change in Control; provided, further, that if the Value Management Award is
vested in accordance with either Section 10(b)(i) or Section 10(b)(ii) of the
Plan in connection with or following a Change in Control, as applicable, the
payout of the Award shall be determined in accordance with the Performance Goals
based on the greater of the Company’s actual performance or target performance
as of the date the Value Management Award becomes vested as specified in, and
consistent with, Section 10(b)(iii) of the Plan.
7. Withholding of Tax Upon Payment of Stock or Cash. Any obligation of the
Company to pay and transfer to Employee cash or Stock pursuant to Section C.5
shall be subject to the satisfaction of all applicable federal, state and local
income and employment tax withholding requirements as determined by the Company,
and in connection therewith the Company is hereby authorized to withhold from
any cash or Stock remuneration then or thereafter payable to Employee any tax
required to be withheld by reason of such resulting compensation income.


D.
Miscellaneous.

1. Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of either the Company, a parent or subsidiary corporation (as defined
in section 428 of the Code) of the Company, or a corporation or a parent or
subsidiary of such corporation. Any question as to whether and when there has
been a termination of such employment, and the cause of any such termination,
shall be determined by the Committee in its sole discretion, and such
determination shall be final.
2. Voting and Other Rights. Unless and until a certificate or certificates
representing shares of Stock shall have been issued by the Company to Employee
in connection with the payment of Stock in connection with Vested Restricted
Stock




--------------------------------------------------------------------------------

Exhibit 10.24

Units, or any payment of a Value Management Award made in Stock, Employee shall
not be, or have any of the rights or privileges of a shareholder of the Company
with respect to, shares of Stock.
3. Status of Stock. Notwithstanding any other provision of this Agreement, in
the absence of an effective registration statement under the Securities Act, or
an available exemption from registration under the Securities Act, for the
issuance of shares of Stock in connection with any Award granted hereby, such
issuance of shares of Stock will be delayed until registration of such shares of
Stock is effective or an exemption from registration under the Securities Act is
available. The Company intends to use its best efforts to ensure that no such
delay will occur. In the event exemption from registration under the Securities
Act is available, Employee, if requested by the Company to do so, will execute
and deliver to the Company in writing an agreement containing such provisions as
the Company may require to assure compliance with applicable securities laws.
Employee agrees that the shares of Stock that Employee may acquire in connection
with any Award will not be sold or otherwise disposed of in any manner that
would constitute a violation of any applicable securities laws. Employee also
agrees that (a) the certificates representing such shares of Stock may bear such
legend or legends as the Company deems appropriate in order to assure compliance
with applicable securities laws, (b) the Company may refuse to register the
transfer of such shares of Stock on the stock transfer records of the Company if
such proposed transfer would, in the opinion of counsel satisfactory to the
Company, constitute a violation of any applicable securities law and (c) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of such shares of Stock.
4. Reimbursement by Employee. Employee hereby agrees that, immediately upon
demand by the Committee, Employee shall reimburse the Company the entire amount
of any payment made to Employee in connection with the Value Management Award or
of any proceeds received by Employee from the sale of Stock acquired upon
Vesting of Restricted Stock Units if: (a) the payment of the Value Management
Award or the gains realized upon sale of Stock acquired upon Vesting of any
Restricted Stock Units were predicated upon the achievement of financial results
that were the product of fraudulent activity or were subsequently the subject of
a material negative restatement of the Company’s financial statements as filed
with the Securities and Exchange Commission (SEC); (b) in the Committee’s sole
discretion, Employee engaged in conduct the Employee knew or reasonably should
have known was in violation of SEC rules and regulations or Company policy; (c)
such conduct was a direct cause of the fraudulent activity or restatement; and
(d) in the Committee’s sole discretion, in light of relevant facts and
circumstances, a lower payment in connection with the Value Management Award
would have been made to, or lesser gains from the sale such Stock would have
been realized by, Employee absent such fraudulent activity or material negative
restatement.
5. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.
6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Washington.
 




--------------------------------------------------------------------------------

Exhibit 10.24





Exhibit A
Deltic Timber Corporation
International Paper Company
Louisiana-Pacific Corporation
Packaging Corporation of America
Potlatch Corporation
Rayonier Inc.
Rock-Tenn Company
Weyerhaeuser Company




